19

20

2]

 

22

23

25

26

 

Case 2:19-cv-01241-JCC Document 1-4 Filed 08/07/19 Page 1 of 7

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON

COUNTY OF KING
CRAIG SNYDER, an individual,
NO.
Plaintiff,
COMPLAINT FOR UNPAID
Vv. WAGES

EMPOWER CLINICS, INC., a Canadian
corporation; STEVEN MCAULEY, an
individual,

 

Defendants.

Plaintiff, Craig Snyder, by and through his attorney Robin Williams Phillips and Lasher
Holzapfel Sperry & Ebberson, PLLC, states and alleges the following causes of action against

the Defendants.
I. PRELIMINARY STATEMENT

 

1.1 This is an action under RCW 49.52 et seq. Plaintiff seeks compensatory

24 I damages, double damages, penalties, and all other damages allowed by law, and payment of

costs and attorneys’ fees.

 

ATTORNEY'S AT LAW
LASH ER 2600 Two UNION SQuarRe

HOLZAPFEL 601 UNION STREET
SPERRY & SEATTLE WA 98101-4000

COMPLAINT FOR UNPAID WAGES - 1 = BRERSON | TetePHone206 624.1230
Fax 206 340-2563

 

 

 

 
Case 2:19-cv-01241-JCC Document 1-4 Filed 08/07/19 Page 2 of 7

Il. PARTIES
3
|
4
‘ 2.1 ~~ Plaintiff is a United States citizen and a resident of King County, Washington.
6 2.2 Defendant Empower Clinics, Inc. (“Corporate Defendant”) is a Canadian

7 || corporation. On information and belief, the Corporate Defendant’s principle place of business
8 | is in Vancouver, British Columbia, Canada. Corporate Defendant is responsible for all acts
9 || committed by its agents, representatives, and employees, acting within the course and scope
of their agency or employment for Corporate Defendant.

2.3. On information and belief, Defendant Steven McAuley is a Canadian citizen

 

and a resident of British Columbia, Canada.

Ill. JURISDICTION AND VENUE

 

15
16

17 3.1. Original jurisdiction is vested in the Superior Court for the State of Washington,
18 | pursuant to RCW 2.08.010.

ag 3.2 The Superior Court has jurisdiction over the subject matter of and the parties to

20 ‘ ‘
this action.

21
3.3. Venue is appropriate in King County Superior Court pursuant to RCW 4.12.025

22

4 because the Corporate Defendant resides in King County by virtue of transacting business in King
wi | County and maintaining an office in King County for the transacting of business.

25 3.4. This Court has personal jurisdiction over the Defendants.

26

 

 

ATTORNEYS AT LAW

LASHER 2600 Two Union Square
HOLZAPFEL 601 UNION STREET

SPERRY & SeaTTLe WA 98101-4000

COMPLAINT FOR UNPAID WAGES - 2 EET, | reuspuone 206 624-1280
Fax 206 340-2563

 

 

 

 
 

Case 2:19-cv-01241-JCC Document 1-4 Filed 08/07/19 Page 3 of 7

IV. FACTUAL ALLEGATIONS
4.1 Plaintiff re-alleges Paragraphs 1.1 through 3.4, as if fully set forth herein.
4.2  Atall material times hereto, the Corporate Defendant was Plaintiff's employer.
4.3. Atall material times hereto, Defendant McAuley was the Chairman and Owner
6 || of the Corporate Defendant.
7 4.4 Plaintiff first began performing services on behalf of the corporate defendant on

8 || December 16, 2016 through a consulting agreement. A copy of the consulting agreement can

9 || be found at tab A.

” 4.5 Thereafter, Plaintiff began working as Chief Executive Office for the Corporate
" Defendant on or around May 25, 2018 based out of the Corporate Defendant’s office located in
“ Seattle, Washington. Plaintiff and defendant executed an employment agreement setting for the
, compensation plan for the plaintiff. A true and correct copy of the May 25, 2018 employment
15 || agreement is attached hereto and maybe found at tab B.

16 4.6 In December 2018, the defendant corporation went through transition and as a

17 || result, a termination agreement dated January 4, 2019 was reached between the plaintiff and
i8 || Empower Clinics Inc. This agreement sets forth compensation due and owing to the plaintiff as
19 | a result of his employment. A true and correct copy of plaintiff's termination agreement is

20! attached hereto as Tab C. On or about January 4, 2019, plaintiffs employment with the
21

 

|_Defendant ended. 25 dbase ig yet EE Oe
i: 4.7 As part of that transition and in accordance with the terms of the termination
a4 || agreement, plaintiff was kept on to provide consulting services for the defendant. The parties
95 || agreed that plaintiff would provide consulting services for a monthly payment of $5,500 per

26 || month. The consulting agreement provided for a 60 day notice period for termination following

 

ATTORNEYS AT LAW

__LASHER 2600 Two Union Square

HOLZAPFEL 601 UNION STREET
SPERRY & Seattte WA 98101-4000

COMPLAINT FOR UNPAID WAGES - 3 ‘EBBERSON | TELEPHONE 206624-1230
Fax 206 340-2563

 

 

 

 

 
10
Il

12

20
21
22
23
24
25

26

 

Case 2:19-cv-01241-JCC Document 1-4 Filed 08/07/19 Page 4 of 7

the first four months of providing services. Plaintiff was to provide a maximum of 10 hours per
week for consulting services.

4.8 The termination agreement also provided for monetary payments to the plaintiff.
The agreement provided that the company was to pay plaintiff a lump sum of $75,000 and
reimbursement of business expenses in the amount of $23,706.23 within five days of the company
closing a debt or equity financing.

4.9 The termination agreement also provided for a payment of $37,500 representing
two months of base pay which was to be paid over six months. At the gross rate of $6250 per
month. This payment was not contingent on the closing of any debt or equity financing.

4.10 Pursuant to the company’s agreement, Snyder provided five months of consulting
work to the company at $5500 per month.

4.11 The termination agreement also provided that the defendant would reimburse the
plaintiff's monthly COBRA premium in the amount of $1598.99 for 12 months following the
effective date of the agreement.

4.12 The termination agreement also provided that the defendant would pay the plaintiff
unused accrued vacation time the amount of $8171.39. The agreement also provided that it would
pay the plaintiff his unpaid base salary in the amount of $23,076.80. The company also was to
reimburse outstanding business expenses of $3029.75. These payments which were incurred by
the plaintiff prior to his termination were to be paid within 14 days of the execution of the
agreement.

4.13 In return for these monetary concessions, the plaintiff was required under the
termination agreement to surrender 1,700,000 stock options and to return 2 million shares of

common stock. Those shares and options have been surrendered.

COMPLAINT FOR UNPAID WAGES - 4

 

 

LASHER

SFERRY &
EBBERSON

 

 

ATTORNEYS AT LAW

2600 Two Union Sauare
601 UNION STREET
SEATTLE WA 98101-4000)
TELEPHONE 206 624-1230
Fax 206 340-2563

 
Case 2:19-cv-01241-JCC Document 1-4 Filed 08/07/19 Page 5 of 7

4.14. On or about May 9, 2019, written notice of nonpayment of earned but unpaid

wages and bonuses, accrued but unused paid time off, and unreimbursed expenses (“Unpaid

3
¥ Wages”) was sent to the defendants.
4 4.15 The defendants have failed to pay the plaintiff any payments due and owing under

6 || the plaintiff's consulting agreement.
7 4.16 The defendants have failed to pay the plaintiffs any payments due and owing for
8 | his last paycheck, unreimbursed business expenses or accrued but unused paid time off.

3 4.17 The defendant failed to play the plaintiffs any payments due and owing under his
10 | termination agreement including, but not limited to, reimbursement for medical premiums,
unreimbursed business expenses and severance.

4.18 Corporate Defendant has failed to pay Plaintiff for all of his Unpaid Wages.
4.19 As Chairman of the Corporate Defendant, Defendant McAuley is personally

 

 

14

15 || liable to Plaintiff for his Unpaid Wages.

16

17 Vv. CAUSE OF ACTION: FAILURE TO PAY WAGES

18

ed 5.1 Plaintiff herein incorporates by reference the foregoing paragraphs of Plaintiffs
20 | complaint, as if set forth herein at length.

a _5.2-—Plaintiff_was—not_compensated_pursuant_to_his termination agreement _and
consulting agreement including wages owed, reimbursement of business expenses incurred,
x4 and unused accrued vacation.

25 5.3. Defendants willfully and intentionally deprived Plaintiff of said Unpaid Wages.
26

 

ATTORNEYS AT LAW
LASHER 2600 Two UNION SquARE
HOLZAPFEL 601 UNION STREET

SPERRY & SEATTLE WA 98101-4000

COMPLAINT FOR UNPAID WAGES - 5 EBBERSON | TELEPHONE 206 624-1230
Fax 206 340-2563

 

 

 

 

 
10

Il

12

13

14

15

20

21

22

23

24

25

26

 

Case 2:19-cv-01241-JCC Document 1-4 Filed 08/07/19 Page 6 of 7

5.4 Asa direct and proximate result of Defendants’ action, Plaintiff has sustained

damages in an amount to be proven at trial.

VI. CAUSE OF ACTION ; BREACH OF CONTRACT

6.1 Plaintiff herein incorporates by reference the foregoing paragraphs of plaintiff's
complaint as if fully set forth herein at length.

6.2 Plaintiff was not compensated pursuant to his termination agreement and his
consulting agreement, and as a result defendants have breached their obligations thereunder.

6.3 Asa direct and proximate cause of defendants’ breach of these contracts,

plaintiff has sustained damages in an amount to be proven at trial.

PRAYER FOR RELIEF

Wherefore, Plaintiff respectfully requests that this Court:

(1) | Order Defendants to make Plaintiff whole by providing appropriate back pay
with prejudgment interest, in amounts to be determined at trial, and other affirmative relief
necessary to eradicate the effects of their unlawful employment practices;

(2) Order Defendants to pay wages owing including double damages, penalties,
interest, and attorney fees pursuant to RCW 49.52.010 et seg; RCW 48.46 et seg, RCW
49.48.030. 4

(3) Award Plaintiff all of the recoverable costs of this action, attorneys’ fees and

prejudgment interest; and

 

 

 

 

ATTORNEYS AT LAW
: LASHER 2600 Two Union Square
HOLZAPFEL 601 UNION STREET
SPERRY & SEATTLE WA 98101-4000)
COMPLAINT FOR UNPAID WAGES - 6 EBBERSON | TELEPHONE 206 624-1230
Fax 206 340-2563

 

 
Case 2:19-cv-01241-JCC Document 1-4 Filed 08/07/19 Page 7 of 7

(4) Grant any additional or further relief as provided by law which this Court finds

appropriate, equitable, or just.

DATED this 1* day of July, 2019.

LASHER HOLZAPFEL

SPERRY EBBE PLLC

Robin Williams SAA ae WSBA No. 17947
ye oe for Plaintiff

 

 

 

ATTORNEYS AT LAW

LASHER 2600 Two Union SouarE
HOLZAPFEL 601 Unton STREET
SPERRY & SzaTTLe WA 98101-4000

FOR UNPAID WAGES - 7 206 624-1230
COMPLAINT EO ‘EBBERSON | erosme

 
